Name: Commission Regulation (EC) No 919/96 of 22 May 1996 correcting Regulation (EC) No 812/96 amending the import duty on husked Indica rice imported from 1 January 1996 as a result of the application of Regulation (EC) No 321/96
 Type: Regulation
 Subject Matter: prices;  plant product;  EU finance;  trade;  agricultural policy
 Date Published: nan

 No L 123/18 fENl Official Journal of the European Communities 23 . 5 . 96 COMMISSION REGULATION (EC) No 919/96 of 22 May 1996 correcting Regulation (EC) No 812/96 amending the import duty on husked Indica rice imported from 1 January 1996 as a result of the application of Regulation (EC) No 321/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1573/95 of 30 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties in the rice sector ('), as last amended by Regulation (EC) No 321 /96 (2), and in parti ­ cular Article 4 ( 1 ) thereof, Whereas an error has been discovered in the Annexes to Commission Regulation (EC) No 8 1 2/96 (3); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EC) No 812/96 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 150, 1 . 7. 1995, p. 53. P) OJ No L 45, 23. 2. 1996, p. 3. P) OJ No L 109, 3. 5. 1996, p. 9. 23 . 5. 96 I EN Official Journal of the European Communities No L 123/19 ANNEX I Import duties for the products falling within CN codes 1006 20 17 and 1006 20 98 applying from 1 January 1996 (ECU/tonne) Third countries (except ACP and Bangladesh) ACP Bangladesh Basmati India Basmati Pakistan Regulation (EEC) No 3877/86 Regulation (EC) No 3037/95 1006 20 17 346,75 169,04 96,75 296,75 260,07 1006 20 98 346,75 169,04 96,75 296,75 260,07 Regulation (EC) No 7/96 1006 20 17 350,07 170,69 100,07 300,07 262,55 1006 20 98 350,07 170,69 100,07 300,07 262,55 Regulation (EC) No 62/96 l 1006 20 17 347,56 169,44 97,56 297,56  1006 20 98 347,56 169,44 97,56 297,56  Regulation (EC) No 184/96 1006 20 17 348,72 170,02 98,72 298,72  1006 20 98 348,72 170,02 98,72 298,72  Regulation (EC) No 234/96 1006 20 17 348,72 170,02 98,72 298,72  1006 20 98 348,72 170,02 98,72 298,72  Regulation (EC) No 288/96 1006 20 17 352,47 171,89 102,47 302,47  1006 20 98 352,47 171,89 102,47 302,47  ANNEX II Import duties and Arag cif prices for husked Indica rice applying from 1 January 1996 Import duty Arag cif price (ECU/tonne) (USD/tonne) Regulation (EC) No 3037/95 346,75 380,92 Regulation (EC) No 7/96 350,07 377,59 Regulation (EC) No 62/96 347,56 374,82 Regulation (EC) No 184/96 348,72 370,65 Regulation (EC) No 234/96 348,72 370,65 Regulation (EC) No 288/96 352,47 369,26